Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Calibration control module (claim 7)
Change determination module (claim 8)

 Therefore, the must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Number 20 and 21 as shown in Fig 1b are not included in the specification. 
  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because the numbered elements in the drawings do not have a corresponding legend/text description.  IAW MPEP Rule 1.84(o) the examiner may require legends/text in the drawings.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 8, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  claims 1-15 one or more of the following limitations:
As noted in the disclosure these items can be carried out by computer, where each unit/module includes the setup/connections as shown in the drawings (Fib 1b).
Calibration unit (2):
Input module (9):
Evaluation module (8): 
Model module (13):
Calibration control module:
Change determination module:
Evaluation unit (7):
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The examiner notes following module are described with respect to the steps/procedures that are carried out where these elements are included in the calibration unit (2); 
Calibration control module (claim 7)
Change determination module (claim 8)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 9, 10, 11, 12, 14 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 17/427,390 in view of the Prior Art (see ref below).  
This is a provisional nonstatutory double patenting rejection.
The examiner notes the present claims include the additional feature of an input module (not claimed in 390’) however the examiner notes an input module/unit for the user inputting information for calibration is considered well known in the art. 
The examiner evidences Roose et al., US 10,635,844, which disclose camera calibration includes the ability of the user to adjust/input values pertaining to calibration (including extrinsic and intrinsic values). 
	
    PNG
    media_image1.png
    285
    414
    media_image1.png
    Greyscale

    The motivation to modify with Roose provides the user/system to dynamically perform camera calibration and maintain well-known features of user interaction/control affording the system/user the ability to perform calibration as intended, thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 9-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAPPELLETTI et al., US 20190137620, Roose et al., US 10,635,844 and Arora et al., US 10,839,557

In considering claim 1, 

    PNG
    media_image2.png
    368
    702
    media_image2.png
    Greyscale

a) the monitoring device…(overview Fig 2, monitoring modules Fig3), where the monitoring modules 102 include a video camera (312, paras 28, 52, 77, 89, 97, 98), where the monitoring station 200 (Fig 4) of the monitoring devices include one or more input devices by a human operator (para 6) where the system monitors the ship (para 46) to detect a man overboard event. 
	Cappelletti does disclose camera geometry, resolution, FOV, distance, angle and optical characteristics of the camera (para 97). 
The examiner notes that cameras inherently have intrinsic (such as lens characteristic, focus, focal length) and extrinsic parameters (such as angle, position and/or orientation).
It is also conventional in the art to perform calibration on devices such as camera in order to ensure their proper operation since devices may deviate from their default/initial setting due to temperature/age/use etc..
However, Cappelletti does not explicitly recite the input of a least one calibration element:

The examiner evidences Roose et al., US 10,635,844, which disclose camera calibration includes the ability of the user to adjust/input values pertaining to calibration (including extrinsic and intrinsic values). 
	
    PNG
    media_image1.png
    285
    414
    media_image1.png
    Greyscale

    The motivation to modify Roose with the above features provides the user/system to dynamically perform camera calibration and maintain well-known features of user interaction/control affording the system/user the ability to perform calibration as intended, thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 
It is noted that the combination of Cappelletti/Roose does not explicitly recite the term “calibration” although recites the intrinsic/extrinsic parameters of the lens/camera being adjusted, the examiner nonetheless will evidence the well-known term calibration for computing intrinsic and extrinsic camera parameters as evidenced by Arora et al., US 10,839,557. 
Arora discloses (abstract) and see claim 1 of patent where the intrinsic and extrinsic camera parameters and revised are determined (including unknown as claimed) in order to perform camera calibration. 
The motivation for modifying the above combination with Arora provides the conventional ability to calibrate the intrinsic/extrinsic parameters of a camera to a particular environment/setting, thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention.
As noted in the disclosure the units/modules may be implemented in a computer/software and integrated or separated, are considered obvious modifications to one of ordinary skill in the art before the effective filing date of the claimed invention (MPEP 2144.04, integration/separation of parts) to provide the same functions, thus being obvious to one of ordinary skill in the art before the effective filing date of the invention to use an integrated or separated components based upon system layout/design/size to perform the functions. 
In considering claim 2, 
The combination discloses the features of camera position/alignment in 3D (x,yz,) coordinates wherein each references uses the camera position information. 
Cappalletti discloses the position of the camera (FOV) in determine if a falling body is a man overboard (para 77, 80), additionally, Roose discloses the position of the camera (mounted position, camera extrinsics) to determine orientation of the camera

    PNG
    media_image3.png
    351
    419
    media_image3.png
    Greyscale


Additionally, Arora also discloses camera extrinsincs included camera position/orientation:

    PNG
    media_image4.png
    209
    793
    media_image4.png
    Greyscale

Thus the combination above discloses using 3D (xyz, world coordinates) in order to ensure the camera calibration includes extrinsic such as position/orientation (alignment). 
Regarding the inclination angle to water surface, angle to vertical ship plan, distance to water surface, distance to vertical ship plane are all factors that would be considered to determine if a man is overboard.
As noted by Cappelletti (paras 77, 81 103-104) the height and angle of the radar track is used to make the determination (Figs 13 15), where based upon the FOV of the cameras, the distances/angles of the FOV with respect to ship (height (vertical)) and water would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, since the known distances/angles are used as taught by Cappelletti in determining if a man is overboard (Fig 15). 

In considering claim 3, 
Cappelletti does not explicitly recite the conventional intrinsic parameters comprising a focal length and/or lens distortion of the camera:
However, both Roose and Arora disclose such well-known calibration parameters. 
Roose discloses focal length (col 4, line 9-23)  and radial and tangential distortion (col 8, line 41-58). 
Arora also discloses focal length and distortion coefficients (radial and tangential) (col 7, line 38-48). 

	The motivation for modifying Cappelletti with the teaching of Roose and/or Arora provide the above combination to perform camera calibration using known parameters to properly perform calibration, thus being an obvious  modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 

	In considering claim 4, 
	Cappelletti disclose an input device where a user can input instructions and data (para 60). 
	However, as noted above Cappelletti does not explicitly recite the terms intrinsic/extrinsic and calibration.
	The incorporated Roose above (as noted in claim 1) allows the user to input intrinsic and extrinsic parameters (col 4 line 8-23). 
	And the evidenced Arora performs camera calibration using the intrinsic and extrinsic parameters.
	Thus, it would be obvious to modify Cappelletti with the teachings of Roose/Arora to perform camera calibration which allows user input, the motivation allowing user control thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	In considering claim 5, 
	Cappelletti discloses a boundary line that includes a predetermined height and angle (para 14). 
	Roose also disclose the camera extrinsics includes the location and orientation with respected to the world reference frame (Fig 2) (col 5, line 15-37).
	Arora also disclose using the orientation of lines in perform calibration (see claim 1 of patent).
	Thus, the combination above perform camera calibration using known lines and orientation in 3D (world coordinates), the motivation for modifying Cappelletti with Roose/Arora provides conventional camera calibration in order to ensure proper operation of the camera(s), thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	In considering claim 8, 
	The examiner notes the above combination performs calibration of the camera, thus updated/recognizing a change in a camera parameters which is then changed/updated or not (no change). 
	(as noted in the 112 rejection above the limitation following for example are indefinite and thus not being addressed in the rejection of the claim). 
	In considering claim 9, 
	As noted in claim 1, Cappelletti discloses a user input device (para 9) and Roose discloses a touchscreen user interface (col 27, line 28-46) and Arora also discloses a touch screen (Fig 10, col 21, line 38-67) for selection/input of a calibration element. 
	The motivation in modifying Cappelletti with Roose/Arora provides the user the ability to enter calibration parameters in known matters, thus being an obvious implementation to one of ordinary skill in the art before the effective filing date of the invention. (the examiner notes the claim include an and/or where graphic input is not required, although the examiner notes is nonetheless also conventional “GUI”). 
	In considering claim 10,
	Refer to claim 9, where the combination allows the user to enter camera intrinsic/extrinsic parameters (as noted in claim 1) to enable calibration which includes the type (type of calibration desired), orientation and dimensions (includes height and angle). 
	In considering claim 11, 
	Refer to claim 1,
	Regarding the evaluation unit:
	Cappelletti discloses the speed (para 80-81, 83, 94-95, 104) is detected using radars 304-306 along with captured  images from the cameras and angle/height parameters of the ship in order to use the speed (kinematic) of a failing object which is carried out by monitoring module and monitoring station (Fig 2, in detail Fig 3 and 4 respectively) where the decision 522 (Fig 5) is used to determine if a man overboard event occurs. 
	In considering claim 12, 
	As noted by Cappelleti, the system (abstract, para 18, 24, Fig 7, 13) identifies a start point (para 102) by using the 3D space (para 80) and speed information (kinematic information) received from the sensors/radar in order to determine if a man is overboard using the starting position and speed information.  
	In considering claim 14,
	Cappelletti (see Abstract, para 18, 24) discloses a start point is identified to determine the man overboard event including initially using a 3D space (para 80).
	In considering claim 15, 
	Refer to claim 1. 


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAPPELLETTI et al., US 20190137620, Roose et al., US 10,635,844 and Arora et al., US 10,839,557 and Salgian et al,. US 2019/0347783.

	In considering claim 6, 
	The above combination does not explicitly recite a ship 3d model used in calibration, however the examiner notes when performing calibration of a camera, based upon the environment/setting determines whether to use a live image or an animated (virtual) like in a ship environment, where a known model (3d) can be used for inspection/calibration to perform measurements/comparisons with/against. 
	The examiner evidences Salgian et al,. US 2019/0347783 which discloses using a 3D ship model as an aid when doing inspection including camera calibration (para 22 and 51). 
	The motivation in modifying the above combination with Salgian provides the advantages as noted above, and thus would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

	Allowable Subject Matter
Claims 7-8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—see newly cited references on attached form PTO-892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Yenke whose telephone number is (571)272-7359.   The examiner work schedule is Monday-Thursday, 0730-1830 hrs.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, John Miller, can be reached at (571)272-7353.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is 
(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related information is available by contacting the USPTO’s General Information Services Division at:
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786
(TDD) 703-305-7785
An automated message system is available 7 days a week, 24 hours a day providing informational responses to frequently asked questions and the ability to order certain documents. Customer service representatives are available to answer questions, send materials or connect customers with other offices of the USPTO from 8:30 a.m. - 8:00p.m. EST/EDT, Monday-Friday excluding federal holidays.
For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and applications. The tools currently available in the Patent EBC are Patent Application Information Retrieval (PAIR) and the Electronic Filing System (EFS).  PAIR (http://pair.uspto.gov) provides customers direct secure access to their own patent application status information, as well as to general patent information publicly available. EFS allows customers to electronically file patent application documents securely via the Internet. EFS is a system for submitting new utility patent applications and pre-grant publication submissions in electronic publication-ready form. EFS includes software to help customers prepare submissions in extensible Markup Language (XML) format and to assemble the various parts of the application as an electronic submission package. EFS also allows the submission of Computer Readable Format (CRF) sequence listings for pending biotechnology patent applications, which were filed in paper form.
/BRIAN P YENKE/Primary Examiner, Art Unit 2422